CRICHTON, J.,
additionally concurs and assigns reasons.
hi concur in the majority’s denial of this writ application. I write to emphasize that in order for the State to gain the strategic advantage of utilizing 'o'ther crimes evidence under La. C.E. art. 404(B), it must convene an evidentiary hearing and prové that the defendant committed these alleged other similar crimes. Here, the inadequate record' demonstrates 'that the State fell woefully short of meeting its burden of proof such that, in my view, the appellate writ and the writ to this court should never have been filed.